Citation Nr: 9903460	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.






ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1943 to March 1946.  He also served as a member 
of the Puerto Rico Army National Guard from June 1949 to July 
1953.  He died on March [redacted], 1995.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development will be necessary to comply with the 
law, regulations and precedent decisions of the United States 
Court of Veterans Appeals.

Specifically, it is noted that the death certificate 
indicates that the veteran was an inpatient at the VA Medical 
Center (VAMC), San Juan, Puerto Rico, at the time of his 
death on March [redacted], 1995.  However, terminal hospitalization 
reports have not been requested from this facility and 
associated with the record.  A computer generated admission 
notice sheet reflects that the veteran was admitted to the 
aforementioned VAMC on March 1, 1995, with an admitting 
diagnosis of "LT LEG DVT."  In addition, the file reflects 
that the veteran was admitted to San Juan-VAMC on two 
separate occasions in January 1995 with admitting diagnoses 
of "ESRD" and "HIPOT."  Hospital summaries for these 
periods of hospitalization also are not of record.  Further, 
the Board notes that the RO obtained a copy of a 
"Provisional Diagnosis Autopsy" dated March 14, 1995.  This 
report is summary in nature (two pages) and contains no 
written findings regarding the diagnoses listed.  As such, 
additional and more complete records may exist concerning the 
autopsy.

Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, all 
in/outpatient, clinical, special study, and complete autopsy 
reports corresponding to the veteran's aforementioned 
hospitalizations at the San-Juan VAMC must be obtained and 
associated with the file.

Additional development pertaining to the veteran's National 
Guard service is required as well.  As indicated above, the 
veteran was a member of the Army National Guard of Puerto 
Rico from June 1949 to July 1953.  The only personnel record 
in the file pertaining to his National Guard service, an NGB 
Form 22, does not disclose periods of inactive duty for 
training, active duty for training, active for special work, 
etc.  Verification of the veteran's qualifying period(s) of 
active duty for training as a member of Puerto Rico's Army 
National Guard is important because this is cause of death-
service connection claim.  Thus, the RO should verify all 
relevant period(s) of qualifying "active duty for training" 
before adjudicating this claim.  Applicable law and 
regulations provide that federalized active duty for training 
by members of the National Guard under title 32 is qualifying 
service for VA disability compensation benefits.

In view of these findings, the Board concludes that the 
appellant's claim of service connection for the cause of the 
veteran's death will require readjudication by the RO with 
consideration given to all verifiable periods of qualifying 
active duty service.

In addition to the above, further development for the purpose 
of obtaining any available medical records from the veteran's 
Army National Guard service is clearly indicated by the 
record on appeal. Accordingly, the RO should endeavor to 
obtain any available in/outpatient hospital, field station or 
dispensary records corresponding to the veteran's Army 
National Guard service from either NPRC or potential 
custodians of his service medical records.

The requisition and consideration of all available service 
medical records which are clearly relevant to an issue on 
appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

The Board believes that, in light of the appellant's 
contentions (that medications the veteran took during his 
lifetime to treat his service-connected filariasis may have 
contributed to the development of the heart disease that 
caused his death), and once all of the medical evidence has 
been obtained, a review of the entire evidentiary record 
should be undertaken by an appropriate medical specialist in 
order to determine what relationship may exist between the 
veteran's service-connected filariasis disability and the 
cause of his death in March 1995 due to sepsis due to 
peritonitis and perforation of cecum due to right pulmonary 
embolism.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should verify the status 
(i.e., full-time active duty, and all 
periods of active duty for training and 
inactive duty training) and duration of 
the veteran's military service in the 
Army National Guard of Puerto Rico from 
June 1949 to July 1953.  In addition, the 
RO should verify the status and duration 
of any periods of federalized (i.e., 
full-time duty under section 316, 502, 
503, 504, or 505 of title 32, United 
States Code) and non-federalized active 
duty for training and any periods of 
inactive duty training in units he was 
assigned to in the Puerto Rico Army 
National Guard for the years 1949 to 
1953.  The actual duration of each and 
every period of active duty, active duty 
for training, and inactive duty training 
in the Army National Guard, both 
federalized and non-federalized, as well 
as the federal statutory authority under 
which each period of such service was 
performed, should be specifically 
identified.

In addition, the RO should request 
complete, legible copies of any and all 
medical records which pertain to the 
veteran's Army National Guard service for 
the above-described time period.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records, including the Army National 
Guard command and the Adjutant General's 
Office of the Commonwealth of Puerto 
Rico, the National Personnel Records 
Center and the Army Reserve Personnel 
Center in St. Louis, Missouri, and the 
Army National Guard Personnel Center in 
Falls Church, Virginia.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

2.  The RO should contact the VAMC in San 
Juan, Puerto Rico, and request copies of 
all medical records which this facility 
has in its possession pertaining to the 
veteran's final hospitalization in March 
1995, as well as his prior hospital 
admissions to this facility in January 
1995.  All in/outpatient, clinical, 
special study, and complete autopsy 
reports corresponding to the veteran's 
hospitalizations at the San-Juan VAMC 
must be obtained and associated with the 
file.  The RO should proceed with all 
reasonable follow-up search inquiries 
that are indicated by this development 
action.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

3.  Thereafter, the RO should obtain a VA 
medical opinion from an appropriate 
specialist for the purpose of addressing 
the cause(s) of the veteran's death in 
March 1995, and specifically, if a direct 
cause-and-effect relationship is shown 
between his death and his service-
connected filariasis disability, and if 
not, whether any of the medications used 
to treat this disability over the course 
of his life contributed substantially or 
materially to cause his death.  This 
opinion should be based on a thorough and 
careful review of all the evidence 
contained in the claims folder.

4.  After completion of the above, the RO 
must readjudicate the appellant's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument to the 
RO while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


